Exhibit 10.7
 
 
SPIN-OFF AGREEMENT


THIS SPIN-OFF AGREEMENT (this “Agreement”) is entered into as of this 30th day
of November 2010, by and among Medcareers Group, Inc., formerly RX Scripted,
Inc., a Nevada corporation (the “Company” or the “Seller”) and MaryAnne McAdams,
an individual (the “Buyer”), each a “Party” and collectively the “Parties”, upon
the following premises:        


BACKGROUND


WHEREAS, the Company desires to sell to Buyer and Buyer desires to purchase from
Seller, the Company’s business operations and assets related to the Company’s
operations as an event planning consulting company engaged in the planning and
execution of medical meetings and educational programs for nurses, physicians,
pharmacists and other healthcare professionals (the “Event Consulting
Business”), on such terms and subject to the conditions hereinafter set forth.


                   NOW, THEREFORE, in consideration of the mutual promises,
warranties and covenants set forth herein, the Parties hereto hereby agree as
follows:


               1.        Purchased Assets.   Seller hereby sells, assigns,
transfers, conveys and delivers to Buyer ON AN “AS IS” “WHERE IS” BASIS, and
Buyer hereby accepts and purchases for $10 and other good and valuable
consideration which is acknowledged as received, all of Seller’s right, title
and interest in and to the Event Consulting Business, including the Company’s
prior corporate name, “RX Scripted”, the business, operations, assets,
inventory, intellectual properties, trademarks, service marks, trade names,
telephone numbers, fax numbers, internet website addresses, and goodwill, and
all of the other agreements, contracts, licenses, other arrangements and other
tangible and intangible property of the Company to the extent that such
agreements, contracts, licenses, arrangements or property relate solely to the
Event Consulting Business existing at the close of business on the Closing Date
(the “Purchased Assets”).   Following the Closing Date, the Company shall
thereafter forever cease from using the name or term “RX Scripted”.


               2.        Assumption of Liabilities.  


(a)           Buyer hereby assumes, and agrees to perform, and otherwise pay,
satisfy and discharge all existing and future liabilities and obligations of the
Event Consulting Business.  The liabilities assumed by the Buyer are referred to
herein as the “Assumed Liabilities”.   Seller also agrees to assign any and all
claims, causes of action, and affirmative defenses which it ever had, now has,
or hereafter may have, whether currently known or unknown relating to the
Assumed Liabilities to Buyer.
 
 
(b) Buyer hereby assumes, and agrees to perform, and otherwise pay, satisfy and
discharge all existing and future liabilities and obligations relating to the
Purchased Assets (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due), including (a) all
liabilities of the Seller for transfer, sales, use, and other non-income taxes
arising in connection with the consummation of the transactions contemplated
hereby, and (b) all liabilities and obligations of the Seller under the
agreements, contracts, licenses, and other arrangements referred to in the
definition of Purchased Assets, including but not limited to any claims, debts,
expenses, liabilities, and claims or legal fees whatsoever associated with or
incurred as a result of such Assumed Liabilities (collectively the “Assumed
Liability Expenses”), and that Buyer will forever indemnify and hold harmless
the Company against such Assumed Liabilities and any Assumed Liability Expenses
following the Closing.  Seller hereby represents that it has no knowledge of any
liabilities or obligations related to the Purchased Assets and that Seller has
not created any liability or obligation that relates to the Purchased Assets
since October 2, 2009.


Medcareers Group, Inc. Spin-Off Agreement
 
Page 1 of 5

--------------------------------------------------------------------------------

 
(c)           Effective as of the Closing, the Company hereby agrees to assume,
and agree to perform, and otherwise pay, satisfy and discharge all existing and
future liabilities and obligations relating to any and all of the liabilities of
the Company which are not part of the Assumed Liabilities (the “Non-Assumed
Liabilities”) (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including but not limited to
any claims, debts, expenses, liabilities, and claims or legal fees whatsoever
associated with or incurred as a result of such Non-Assumed Liabilities, and
that  the Company will forever indemnify and hold harmless Buyer against such
Non-Assumed Liabilities and any Non-Assumed Liability Expenses following the
Closing.  Company and Buyer both acknowledge that neither of them is aware of
any such liabilities.


3.        Closing.   The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by the exchange of documents by the
Parties by fax or courier on November__________, 2010, unless agreed to in
writing by the Parties (the “Closing Date”).  At the Closing, the Seller shall
deliver to the Buyer (i) a bill of sale relating to the Purchased Assets and the
Assumed Liabilities, and (ii) Seller shall deliver to the Buyer a written
instrument of assumption of liabilities relating to the Non-Assumed Liabilities
and the Non-Assumed Liability Expenses, which shall be satisfactory to the Buyer
in its sole and absolute discretion; and the Buyer shall deliver to the Seller a
written instrument of assumption of liabilities relating to the Assumed
Liabilities and Assumed Liability Expenses, which shall be satisfactory to the
Seller in its sole and absolute discretion; provided however that each Party
shall deliver such other certificates and documents as either Party may
reasonably request.  "Business Day" means a day other than (i) a Saturday, (ii)
a Sunday or (iii) a day on which commercial banks in the City of Atlanta,
Georgia are authorized or required to be closed for business.
 
               4.        Further Assurances.   Seller hereby covenants that it
will, whenever and as reasonably requested by Buyer and at Seller’s sole cost
and expense, do, execute, acknowledge and deliver any and all such other and
further acts, deeds, assignments, transfers, conveyances, confirmations, powers
of attorney and any instruments of further assurance, approvals and consents as
Buyer may reasonably require in order to complete, insure and perfect the
transfer, conveyance and assignment to Buyer of all the right, title and
interest of Seller in and to the Purchased Assets hereby sold, conveyed or
assigned, or intended so to be.  Seller confirms that it is responsible for any
tax return through the date of this Agreement.


Medcareers Group, Inc. Spin-Off Agreement
 
Page 2 of 5

--------------------------------------------------------------------------------

 
               5.        Seller Makes no Representations or Warranties. The
Seller’s interest in the Purchased Assets is being acquired by the Buyer on an
AS IS WHERE IS basis and the Seller makes no representations as to the Purchased
Assets or any other matter.


6.          Confidential Information.  Nothing herein shall restrict the Company
from engaging in any business whatsoever, including a business that may compete
with the Event Consulting Business.  The Buyer acknowledges that the Company has
no confidential information related to the Purchased Assets which the Company or
any of its respective officers, directors, employees, counsel, agents,
investment bankers, or accountants (each a “Company Party”) may now possess or
may hereafter create or obtain relating to the financial condition, results of
operations, businesses, properties, assets, liabilities, or future prospects of
the Event Consulting Business, any affiliate thereof, or any customer or
supplier thereof or of any such affiliate shall not be published, disclosed, or
made accessible by any of them to any other person or entity at any time or used
by any of them except in the ordinary course of business and for the benefit of
the Event Consulting Business; provided, however, that the restrictions of this
sentence shall not apply (i) as may otherwise be required by law, (ii) as may be
necessary or appropriate in connection with the enforcement of this Agreement,
or (iii) to the extent the information shall have otherwise become publicly
available, through no improper action of any Company Party.


               7.        Miscellaneous.


(a)           Since a breach of the provisions of this Agreement could not
adequately be compensated by monetary damages, any Party shall be entitled, in
addition to any other right or remedy available to him, her or it, to an
injunction restraining such breach or a threatened breach and to specific
performance of any such provision of this Agreement, and in either case no bond
or other security shall be required in connection therewith, and the Parties
hereby consent to the issuance of such an injunction and to the ordering of
specific performance.


(b)           The covenants, agreements, representations, and warranties
contained in or made pursuant to this Agreement shall survive any delivery of
the consideration described herein.


(c)           This Agreement sets forth the entire understanding of the Parties
with respect to the subject matter hereof, supersedes all existing agreements
between them concerning such subject matter, and may be modified only by a
written instrument duly executed by each Party.


(d)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the Parties hereto, and their respective successors and
assigns (if not a natural person) and his assigns, heirs, and personal
representatives (if a natural person).


(e)           If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circum­stance, it shall nevertheless
remain applicable to all other persons and circumstances.


(f)           The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.


Medcareers Group, Inc. Spin-Off Agreement
 
Page 3 of 5

--------------------------------------------------------------------------------

 
(g)           All representations, warranties and agreements in this Agreement
shall survive the Closing Date for a period of one year at which time they shall
terminate. This Agreement shall be binding upon the Parties, their respective
successors, representatives, heirs and estate, as applicable.


(h)           This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party, it being understood that all Parties need not sign
the same counterpart. Facsimile execution and delivery of this Agreement is
legal, valid and binding execution and delivery for all purposes. This Agreement
shall be governed in all respects, including validity, interpretation and
effect, by the internal laws of the State of Nevada, without regard to the
conflicts of law principles thereof.


(i)           This Agreement may not be amended except by an instrument in
writing signed by each of the Parties hereto. This Agreement constitutes the
entire agreement of the Parties with respect to the subject matter hereof and
supersedes in its entirety any other agreement relating to or granting any
rights with respect to the subject matter hereof.


(j)           Each Party acknowledges that its legal counsel participated in the
preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting Party
shall not be applied in the interpretation of this Agreement to favor any Party
against the other.


(k)           In this Agreement words importing the singular number include the
plural and vice versa; words importing the masculine gender include the feminine
and neuter genders. The word “person” includes an individual, body corporate,
partnership, trustee or trust or unincorporated association, executor,
administrator or legal representative.


(l)           As used in this Agreement, the terms “herein,” “herewith,”
“hereof” and “hereunder” are references to this Agreement, taken as a whole; the
term “includes” or “including” shall mean “including, without limitation;” the
word “or” is not exclusive; and references to a “Section,” “subsection,”
“clause,” “Exhibit,” “Appendix,” “Schedule,” “Annex” or “Attachment” shall mean
a Section, subsection, clause, Exhibit, Appendix, Schedule, Annex or Attachment
of this Agreement, as the case may be, unless in any such case the context
requires otherwise. Exhibits, Appendices, Schedules, Annexes or Attachments to
any document shall be deemed incorporated by reference in such document. All
references to or definitions of any agreement, instrument or other document
(a) shall include all documents, instruments or agreements issued or executed in
replacement thereof, and (b) except as otherwise expressly provided, shall mean
such agreement, instrument or document, or replacement or predecessor thereto,
as modified, amended, supplemented and restated through the date as of which
such reference is made. All references to a law, regulation or ordinance
includes any amendment or modification thereof.


Medcareers Group, Inc. Spin-Off Agreement
 
Page 4 of 5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have duly executed this Spin-Off Agreement as of
the date first above written.





   
BUYER:
 
       /s/ MaryAnne McAdams
MaryAnne McAdams
 
     




   
 
SELLER:
 
MEDCAREERS GROUP, INC. formerly,
RX SCRIPTED, INC.
 
By:_____________________
 
Name:__________________
 
Title:___________________
 
 
           



 
 
 

 
Medcareers Group, Inc. Spin-Off Agreement
 
Page 5 of 5

--------------------------------------------------------------------------------

 